Petitioner challenges his continued incarceration beyond his conditional release date on the ground that the condition imposed by the Division of Parole, requiring him to reside in an approved residence upon his release, was not met. Contrary to petitioner’s assertions, it lies within the discretion of the Division of Parole to impose special conditions that must be satisfied prior to release (see Executive Law § 259-c [2]; § 259-g [2]; 9 NYCRR 8003.2 [Z]; 8003.3; see also Matter of M.G. v Travis, 236 AD2d 163, 167, Iv denied 91 NY2d 814). In view of petitioner’s lengthy criminal history and his status as a convicted sex offender arising out of his violent attack upon a woman, perpetrated at a time when he was on parole release from a previous conviction, the condition requiring him to live in an approved residence was rational (see People ex rel. Wilson v Keane, 267 AD2d 686, appeal dismissed 95 NY2d 824).
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.